J. S70012/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
DAVID W. DICKSON,                          :         No. 3582 EDA 2017
                                           :
                           Appellant       :


                  Appeal from the PCRA Order, October 6, 2017,
              in the Court of Common Pleas of Philadelphia County
                   Criminal Division at Nos. 9307-3271-3273,
                            CP-51-CR-0732711-1993


BEFORE: GANTMAN, P.J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED DECEMBER 20, 2018

        David W. Dickson appeals pro se from the October 6, 2017 order

denying his second petition filed pursuant to the Post Conviction Relief Act

(“PCRA”)1 as untimely. After careful review, we affirm.

        The PCRA court summarized the relevant facts and procedural history

of this case as follows:

              In December of 1995, the Honorable Juanita Kidd
              Stout presided over [appellant’s] second jury trial in
              which [appellant] was found guilty of murder in the
              second degree and robbery.[2]         [Appellant] had
              previously been tried on identical charges and that
              trial ended in a mistrial when the jury failed to reach
              a verdict. In May of 1997, Judge Stout imposed
              [appellant’s] judgment of sentence. [Appellant] is

1   42 Pa.C.S.A. §§ 9541-9546.

2   18 Pa.C.S.A. §§ 2502(b) and 3701(a), respectively.
J. S70012/18


           now serving a life sentence for second degree
           murder and robbery.

           The operative facts supporting the judgment of
           sentence entered against [appellant] arose from the
           murder of Deborah Wilson and subsequent abuse of
           her corpse. Deborah Wilson was a student at Drexel
           University who had been studying alone in a
           basement computer lab on Drexel University’s
           campus when she was murdered in the hours after
           midnight on November 30, 1984. Her barefoot body
           was discovered outside a basement door of a
           campus building.     Her sneakers and socks were
           never found, and the subsequent investigation
           revealed that various sexual acts were performed on
           her feet.   [Appellant], employed by Wells Fargo
           Security, was working as a security guard for Drexel
           University when Ms. Wilson was murdered. He was
           assigned to the [sic] patrol the area of campus
           where Ms. Wilson was murdered and where her body
           was ultimately found. [Appellant] was not arrested
           until June of 1993, following a grand jury
           presentment, and the record is replete with evidence
           establishing [appellant’s] longstanding fetish for
           women’s sneakers and feet.

PCRA court opinion, 12/8/17 at 1-2.

     As noted, the trial court sentenced appellant to an aggregate term of

life imprisonment on May 27, 1997.      On March 17, 2000, a panel of this

court affirmed appellant’s judgment of sentence, and our supreme court

denied allowance of appeal on October 20, 2000.        Commonwealth v.

Dickson, 757 A.2d 991 (Pa.Super. 2000), appeal denied, 764 A.2d 1065

(Pa. 2000).    On July 3, 2001, appellant filed a pro se PCRA petition.

Thereafter, on August 29, 2001, appellant filed an amended pro se petition

and James Bruno, Esq. (“PCRA counsel”), was appointed to represent him.



                                      -2-
J. S70012/18

On April 28, 2005, PCRA counsel filed an amended PCRA petition on

appellant’s behalf, which was ultimately dismissed by the PCRA court on

April 13, 2006.

     On October 23, 2007, a panel of this court affirmed the dismissal of

appellant’s petition, and our supreme court denied allowance of appeal on

September 15, 2009.        Commonwealth v. Dickson, 943 A.2d 311

(Pa.Super. 2007), appeal denied, 980 A.2d 605 (Pa. 2007). On March 22,

2016, appellant filed the instant pro se PCRA petition, his second.       On

July 18, 2017, the PCRA court provided appellant with notice of its intention

to dismiss his petition without a hearing, pursuant to Pa.R.Crim.P. 907(1).

Appellant filed a pro se response to the PCRA court’s Rule 907 notice on

July 31, 2017.    Thereafter, on October 6, 2017, the PCRA court dismissed

appellant’s petition as untimely. This timely appeal followed on October 24,

2017.3

     Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in

the certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super.


3The PCRA court did not order appellant to file a concise statement of errors
complained of on appeal, in accordance with Pa.R.A.P. 1925(b).            On
December 8, 2017, the PCRA court filed its Rule 1925(a) opinion.


                                    -3-
J. S70012/18

2014) (citations omitted). “This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support a contrary holding.”            Commonwealth v. Hickman,

799 A.2d 136, 140 (Pa.Super. 2002) (citation omitted).               Additionally, we

note that, “[a]lthough this Court is willing to liberally construe materials filed

by a pro se litigant, pro se status confers no special benefit upon the

appellant[.]”        Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super.

2005) (citation omitted).

         All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final.    42 Pa.C.S.A. § 9545(b)(1).         “[A] judgment becomes final at the

conclusion      of    direct   review,   including   discretionary   review   in   the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”                  42 Pa.C.S.A.

§ 9545(b)(3). If a PCRA petition is untimely, a court lacks jurisdiction over

the petition.         Commonwealth v. Callahan, 101 A.3d 118, 120-121

(Pa.Super. 2014).

         Here, appellant’s judgment of sentence became final on January 18,

2001, 90 days after our supreme court denied allowance of appeal and the

deadline for filing a petition for writ of certiorari in the United States

Supreme Court expired.            See 42 Pa.C.S.A. § 9545(b)(3).         Accordingly,

appellant had until January 18, 2002, to file a timely PCRA petition.              See



                                          -4-
J. S70012/18

42 Pa.C.S.A. § 9545(b)(1). Appellant’s instant petition, filed over 14 years

later on March 22, 2016, is patently untimely. As a result, the PCRA court

lacked jurisdiction to review appellant’s petition, unless appellant alleged

and proved one of the statutory exceptions to the time-bar, as set forth in

Section § 9545(b)(1).4

      In his pro se brief to this court, appellant fails to properly invoke any

of   the   statutory   exceptions   to    the   PCRA   time-bar   set   forth   in

Section § 9545(b)(1). Rather, the crux of appellant’s argument is that PCRA

counsel, who was the subject of disciplinary suspension in 2014, rendered

ineffective assistance of counsel in appellant’s first PCRA petition. Appellant

frames his issues as follows:

             I.     Was [PCRA counsel] ineffective when he
                    admitted   to   the   Pennsylvania     Bar  to
                    misconduct, misconduct due to his being
                    diagnosed with Attention–Deficit Hyperactivity
                    Disorder    and     Dysthymic      Disorder[;]
                    misconduct which also occurred while [PCRA
                    counsel] was representing [appellant?]

             II.    While representing [appellant] did [PCRA
                    counsel] violate the Rules of Professional
                    Conduct 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(a)(4),
                    1.4(b) and 1.16(d)[?]

             III.   Did [PCRA counsel] prejudice [appellant] by
                    failing to provide [appellant] with requested


4  The three narrow exceptions to the one-year time bar are as follows:
“(1) interference by government officials in the presentation of the claim;
(2) newly discovered facts; and (3) an after-recognized constitutional right.”
Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa.Super. 2012),
citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii).


                                         -5-
J. S70012/18


                  trial transcripts, thus hindering [appellant]
                  from properly preparing and filing his appeal[?]

Appellant’s brief at 1 (unnecessary capitalization omitted).

      “[I]t is well-settled that couching a petitioner’s claims in terms of

ineffectiveness will not save an otherwise untimely filed petition from the

application of the time restrictions of the PCRA.”        Commonwealth v.

Robinson, 139 A.3d 178, 186 (Pa. 2016) (citation omitted).

      Based on the foregoing, we conclude that appellant has failed to

explicitly plead or prove any of the statutory exceptions to the PCRA

time-bar required to invoke and preserve an otherwise timely petition.

Accordingly, we lack jurisdiction to review the merits of appellant’s claims.

See Callahan, 101 A.3d at 123 (holding, if a PCRA petition is untimely on

its face, or fails to meet one of the three statutory exceptions to the

time-bar, we lack jurisdiction to review it).   Thus, the PCRA did not err in

dismissing appellant’s PCRA petition as untimely.5

      Order affirmed.




5 In reaching this conclusion, we recognize, as the PCRA court did in its
opinion, that “PCRA counsel was not suspended from the practice of law until
well after he ceased representation of [appellant] in 2007 . . . [and] nothing
in the record indicates that [appellant’s] first PCRA petition was dismissed
based on attorney misconduct.” (PCRA court opinion, 12/8/17 at 4.)


                                     -6-
J. S70012/18



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 12/20/18




                          -7-